DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705 and in further view of Genest et al., U.S. Patent 9,863,145
Regarding claim 1, Reagan discloses a brick comprising: A block that is substantially rectangular having four sides (see Fig. 6), the four sides of the block including two wall faces that are faces of the block that are visible when a wall is constructed (longer sides), a first end face (end face), a second end face (second end face), and a top face and a bottom face that have openings (see Fig. 6, generally); a plurality of chambers (2-3, 48-51) within the block that are bounded by the four sides of the block (outer faces) and separated by an inner web (52) the plurality of chambers including at least two narrow chambers (48-51) and two large chambers (2, 3), each of the two narrow chambers located on one side of the block and bound on one side by one of the two wall faces (see Fig. 6), and the at least two large chambers located on a side of the block opposite from the narrow chambers and bound by one of the two wall faces (Fig. 6), but does not disclose the end faces having first and second connectors, The first connector comprising a first protrusion and a first indentation, each of the first protrusion and the first indentation having a substantially rectangular shape and that extend from approximately the top face to approximately the bottom face, the first protrusion having width that is greater than a width of the first indentation; The second connector comprising a second protrusion and a second indentation, each of the second protrusion and second indentation having a substantially rectangular shape and that extend from approximately the top face to approximately the bottom face, the second protrusion having width that is less than a width of the second indentation; the first connector and the second connector on the first end face configured as a mirror image of the first connector and the second connector on the second end face; wherein the first protrusion is contiguous with the second indentation  on each end face, the first connector is adapted to mate with the second connector of one of the adjacent blocks and the second connector adapted to mate with the first connector of the adjacent block.  Scherkl teaches male and female connectors on each end face (at 3 and one of surfaces 9, 2 and surface 8 opposite the one of surface 9), the male and female connectors on each end contiguous with each other and adapted to mate with the connectors of adjacent blocks (see Fig. 1, for example), the male connector and the female connector on the first end face configured as a mirror image of the male connector and the female connector on the second end face (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the male and female connectors such as in Scherkl to secure adjacent blocks to that a resulting wall would have a more secure attachment means, and because it is known in the art to include male and female connectors for the this very reason.  The first end face and second end face would then each be capable of mating with the adjacent blocks in a manner that causes surface areas of the respective end faces to fit against one another in an approximately uniform manner (adjacent edges of adjacent blocks; see for example figures 17, 18).  The phrases “adapted to mate with adjacent blocks” and “adapted to mate with” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Genest teaches two connecting elements at each block end, each having both a male and a female part, one connector with a larger male part (shown generally at 302) and one with a larger female part (shown generally at 304) as claimed, the parts being contiguous and mirror images of the opposing connector (see Fig. 1F).  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the block end connections in the manner of Genest for an improved interlocking due to more surface area, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Reagan discloses a brick wherein each of the at least two narrow chambers (48-51) and at least two large chambers (2, 3) are substantially rectangular.  
Regarding claim 5, Reagan discloses a brick but does not disclose specifically it is further comprising a notch in an upper corner of each end face.  Genest teaches a notch (205) in an upper corner of each end face.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a notch in this location to allow for additional reinforcement to be installed at the grout lines between blocks.
Regarding claim 7, Reagan discloses a brick wherein the plurality of chambers includes two chambers, each of the two chambers being substantially rectangular (2, 3).  
Regarding claim 8, Reagan discloses a brick further comprising a notch (9) in an upper corner of each end face.
Regarding claim 10, Reagan discloses a brick wherein the top face and bottom face are parallel to one another and a height of the block between the top face and bottom face configured to be a precise predetermined height (see Fig. 6, generally).
Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705, Genest et al., U.S. Patent 9,863,145, and Tefft, U.S. Patent 2,198,399.
Regarding claim 6, the prior art discloses a brick but does not disclose it is further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches a chamber notch (at 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a notch in the chambers for improved mortar/grout reinforcement at the chambers.
Regarding claim 9, Reagan discloses a brick but does not disclose it as further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches chamber notches (22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include chamber notches for more surface area.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See rejections towards new limitations as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633